Citation Nr: 0827393	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
disease of the right knee. 

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971 and from December 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied service connection for degenerative 
joint disease of the bilateral knees.

The Board notes that additional evidence in the form of 
school records was submitted in June 2008 without a waiver of 
RO consideration.  However, these records do not impact the 
decision with regard to the left knee claim, and can be 
considered on remand with respect to the right knee claim.

The issue of service connection for degenerative joint 
disease of the right knee is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's current degenerative joint disease of the left 
knee began many years after service and is not related to any 
incident in service.


CONCLUSION OF LAW

Degenerative joint disease of the left knee was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an August 2003 letter, issued prior to the 
decision on appeal, the veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  This case was last readjudicated in 
April 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes statements 
by the veteran, service treatment records, service personnel 
records and VA outpatient treatment reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying and providing 
lay statements.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that he was treated 
in service for problems in both knees and has had ongoing 
problems since his separation from service.  In a January 
2006 hearing before the Board, the veteran testified that he 
sustained an injury to the knees when he was knocked down a 
flight of stairs in May 1968 and was diagnosed with 
chondromalacia of the knees.  He stated that since his 
separation from service he continually sought treatment for 
his knees.  In addition, he stated that he never had a 
separation examination in 1973 by a medical doctor.  The 
veteran testified he was currently being treated at the VA 
for his knees, however, no treating physician has related his 
knee problems to service.

The veteran submitted several lay statements from family and 
friends stating that they witnessed the veteran experiencing 
knee problems since his separation from service which have 
continued to the present time.

The veteran has also submitted medical treatise evidence 
describing chondromalacia patella as a softening and 
degeneration of the cartilage underneath the kneecap. 

Service treatment records reflect that veteran complained 
multiple times of problems with his right knee from April 
1968 to April 1973.  The veteran was diagnosed with mild or 
early chondromalacia of the right knee.  However, the only 
reference to his left knee in the service treatment records 
was a note complaining of pain in both knees in January 1970, 
and a reference to chondromalacia patella of the "knees" in 
the Report of Medical History from 1973.  None of the 
treatment records specifically diagnosed or treated a 
disorder of the left knee.  

VA outpatient treatment reports from August 2001 to February 
2008 reflect the veteran was treated continually for 
complaints of chronic bilateral knee pain.  In August 2001, 
the veteran's current medical problems included 
chondromalacia patella and degenerative joint disease versus 
bad ligaments.  

The veteran was treated by a VA physician at a separate 
clinic for his bilateral knee condition from May 2002 to May 
2004.  The veteran complained of knee pain on several 
occasions and was diagnosed with osteoarthritis and 
degenerative joint disease of multiple sites.  In a January 
2004 letter, the physician reported that the veteran suffered 
from multiple medical problems, including arthritis, chronic 
obstructive pulmonary disorder, degenerative disc disease and 
carpal tunnel syndrome, which make the veteran completely and 
totally disabled now and in the future.  The physician did 
not relate any of the veteran's conditions to his military 
service.

In an April 2005 VA examination report, the veteran informed 
the examiner that he fell down a flight of stairs in 1968 and 
since that time his bilateral knee condition had become 
progressively worse.  The veteran did not use any assistive 
aids for walking, however he was limited to walking between a 
quarter of a mile and a mile.  He reported his both knees 
gave away and were stiff and experienced moderated flare-ups 
every 2 to 3 weeks.  The examiner found some limitation of 
motion, pain and crepitus were present.  The veteran was 
diagnosed with degenerative joint disease of the bilateral 
knees.  The examiner opined that it was less likely as not, 
less than a 50/50 probability, that the veteran's 
degenerative joint disease was caused by or a result of his 
military service.  Instead, the examiner concluded that the 
veteran's weight gain and aging caused the degenerative joint 
disease in the bilateral knees.

In a March 2008 VA examination report, the veteran complained 
of bilateral knee pain, greater in the right knee than the 
left.  The veteran reported a history of being knocked down 
stairs and striking both knees in 1968.  He also reported 
being treated with ibuprofen, Darvocet and hydrocodone and 
stints of physical therapy.  The veteran reported problems 
with walking long distances without taking medication 
beforehand and did not use assistive devices for walking.  He 
did not report any specific functional impairment or 
limitation of motion with flare-ups, nor did he report any 
dislocation or subluxation.  However, the veteran did report 
episodes of the knee giving away, usually involving the left 
knee more than the right.  After a physical examination and 
reviewing x-rays of the knees, the examiner diagnosed the 
veteran with osteoarthritis of the knees with the right being 
worse than the left.  The examiner concluded that the 
veteran's current osteoarthritis affects the medial 
compartments of his knees and that he was diagnosed with 
chondromalacia patella in service, a condition that did not 
affect the medial compartments of his knees, thereby 
indicating the conditions are separate and unrelated.

After a review of the record, the Board concludes that 
entitlement to service connection for degenerative joint 
disease of the left knee is not warranted.  The veteran's 
service treatment record noted only one complaint of left 
knee pain, and no diagnosis or treatment for a left knee 
disorder was noted in any of the treatment records.  Rather, 
those records, including orthopedic consult, pertained to 
continued right knee complaints and right knee 
chondromalacia.  While chondromalacia patella of the 
"knees" was reported on his 1973 Report of Separation, the 
2008 examiner concluded that such was not consistent with his 
current disability, and the April 2005 examiner noted the 
veteran's age and weight were the cause of his disability.

While the veteran currently reports injury to both knees in 
service after falling down the stairs, the service treatment 
record reveals that he only injured his right knee in this 
fall.  No reports of injuries to the left knee are contained 
in his service treatment records.  Additionally, no medical 
opinion links his current left knee arthritis to service, and 
there is no medical evidence of arthritis in the left knee 
manifested within one year following his discharge from 
service.  Thus, the preponderance of the evidence is against 
the claim for service connection for degenerative joint 
disease of the left knee.

The Board acknowledges the veteran's statements that his 
current left knee condition is related to his injury in 
service when he fell down a flight of stairs, as well as the 
statements from his family and friends.  Although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, in consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that his current left knee disability is related to 
his military service.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).




ORDER

Service connection for degenerative joint disease of the left 
knee is denied.


REMAND

The Board finds that an additional opinion is required with 
regard to the veteran's right knee disability.  The Board 
notes that the examiner from the March 2008 examination 
stated that "it is difficult from reviewing his records to 
determine how much of his injury stemmed from his service 
back in 1968 and 1970 . . ."  He went on to note that the 
only firm diagnosis in service was chondromalacia, not injury 
to the medial compartments of his knee which are the most 
affected areas now.  Such statements raise the question as to 
whether his right knee injuries in service (falling down the 
steps and hitting his knee on pavement during a motorcycle 
accident) may have contributed in some way to his current 
right knee problems.  

As there is a question as to whether the veteran's injuries 
to his right knee in service may have resulted in some facet 
of his current disability, the Board finds that clarification 
of the March 2008 opinion is necessary.  Additionally, the 
records note a clipping injury during football in the right 
knee prior to service, and the question as to whether this 
preexisting injury was aggravated by the injuries in service 
is also necessary.

The Board notes that the veteran submitted records from 
school showing that he played football in 7th grade, 
basketball in 7th and 8th grade and tennis in 7th grade.  He 
contends that his grades were too poor to play football in 
high school, with grades from 1965 being generally poor, and 
he withdrew from high school in April 1966.  Such evidence 
must be considered by the RO/AMC on remand when determining 
whether the right knee disorder preexisted service. 



Thus, the issue is REMANDED for the following action:

1.  Please return the March 2008 
examination, along with the claims file, 
to the examiner who conducted that 
examination.  Following review of the 
claims file, the examiner should provide 
answers to the following questions:

a.	Does the record reflect that the 
veteran suffered from a chronic right 
knee disability prior to service?  If 
so, did the injuries to the right knee 
in service result in a permanent 
worsening of the underlying disability 
beyond natural progress?
b.	If the veteran did not have a 
preexisting right knee disorder, then 
the examiner should provide an opinion 
as to whether it is more likely, less 
likely, or at least as likely as not 
that the injuries to the right knee in 
service resulted in or contributed to 
the current osteoarthritis of the 
right knee.

If that examiner is no longer available, 
the claims file should be forwarded to 
another physician to provide the 
requested opinions. 

2.  After the development requested above 
has been completed to the extent 
possible, the record should be reviewed.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.




		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


